—Order, Supreme Court, New York County (Harold Baer, Jr., J.), entered June 10, 1992, which denied defendant’s motion for summary judgment, unanimously affirmed, without costs.
Plaintiff, a fashion model, seeks to recover for personal injuries sustained during a magazine photo session that was being conducted by defendant, a photographer, at night near a Manhattan intersection. If it is true, as plaintiff asserts, that defendant had her and several other models sit on the hood of a car parked approximately three feet from the curb facing the wrong way on a one-way street, that defendant had not provided any special lights, barricades or security personnel in the area, and that plaintiff was injured when the car on which she was posing was struck in the rear by another car, a triable issue exists as to proximate cause since it cannot be said as a matter of law that the accident was of such extraordinary nature as to be not foreseeable in the normal course of *401events and thus a superseding cause of plaintiffs injury (see, Shutak v Handler, 190 AD2d 345, 347).
The implicit denial of sanctions (cf., Park v Martinez, 156 Misc 2d 352, 354) was a proper exercise of discretion, given that the instant motion was made only three weeks after defendant demanded that plaintiff obtain an index number while plaintiff was in the process of changing attorneys.
We have considered defendant’s other arguments and find them to be without merit. Concur—Carro, J. P., Rosenberger, Ross and Asch, JJ.